DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	The instant application having Application No. 17/089,207 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements 11/17/2020, 04/14/2021 and 12/21/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

REJECTIONS BASED ON PRIOR ART

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 21-40 are rejected on the ground of statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/877,695. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10/877,695 are similar in scope to claims 21-40 of the present application with only a few obvious wording variations.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 21-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (U.S. Pub. No. 2010/0070675), hereinafter, “Yamazaki”.

2.	As per claims 21, 28 and 35, Yamazaki discloses a method for use in a system (an information processing system, as discloses in paragraph 0076) comprising a first node server (a first/source node 100 of fig. 9) and a second node server (a second/target node 100 of fig. 9), the method comprising: performing the following at the second node server (see paragraphs 0094 and 0100), wherein the second node server comprises a memory (main memory 180 of fig. 10, as discloses in paragraphs 0080 and 0104): receiving a remote mapping request from the first node server to map a physical address in the memory to an address space of the first [see paragraph 0105, which discloses “as shown in FIG. 12, the conversion table maps a physical address space into each page included in a segment. Whether or not access is permitted is indicated by the permitted identification number IOID. The IOID denotes the node ID of the access requesting node permitted to access the corresponding physical address (space) or the APID representing the identification information of the access requesting application permitted to access the corresponding physical address”]; determining whether to accept the remote mapping request (see paragraph 0106, which discloses “the IO controller 164 refers to the conversion table to determine whether access to the segment number and the page number indicated by the IO address received from the bridge 110 is permitted”); and in response to determining to accept the remote mapping request, mapping the physical address in the memory to the address space of the first node server (see paragraph 0106, which discloses “for example, if the node ID or the APID of the source of access request, received along with the IO address indicating "segment=1, page=2, and offset=0" is C, the IO controller 164 permits access to the physical address d since the conversion table maps the IOID=C into segment=1 and page=2, defining that access to the physical address d by the access requesting node identified by the node ID=C or by the access requesting application identified by the APID=C is permitted”).

3.         As per claims 22, 29 and 36, Yamazaki discloses “The method of claim 21” [See rejection to claim 21 above], further comprising: receiving a request from the first node server to access data stored in the physical address in the memory using the mapping (see paragraphs 0105 and 0106).

claims 23 and 30, Yamazaki discloses, further comprising: in response to receiving the request, sending the data to the first node server using a remote memory access channel (see paragraph 0101).

5.         As per claims 24, 31 and 37, Yamazaki discloses wherein the data is sent to the first node server using a remote memory access channel (see claim 1 of Yamazaki).

6.         As per claims 25, 32 and 38, Yamazaki discloses wherein the data is accessed directly from the physical address by the first node server (see paragraph 0106).

7.         As per claims 26, 33 and 39, Yamazaki discloses wherein: the first node server comprises a node density configuration enabling the first node server to provide information computing resources to one or more data processing systems; and the second node server comprises a memory configuration enabling the second node server to enable memory resources thereof to be allocated to caching data for applications running on the one or more data processing systems (see fig. 10).

8.         As per claims 27, 34 and 40, Yamazaki discloses, further comprising: in response to determining not to accept the remote mapping request, preventing the first node server from accessing the data (see paragraph 0106, which discloses “in contrast, if the node ID or the APIA of the source of access request, received along with the IO address indicating "segment=127, page=1, and offset=0" is C, the TO controller 164 returns an error and denies access since the conversion table maps the IOID=D into segment=127 and page=1, defining that access by the access requesting node identified by the node ID=C or by the access requesting application identified by the APID=C is not permitted”). 

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following reference teaches mapping a physical address in a memory to an address space of a first node server in response to determining to accept a remote mapping request: US Pub. # 2008/0301379 (Pong).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 21-40 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-




IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181